Title: Enclosure: Gouverneur Morris to the Commissaries of the French Treasury, 30 July 1792
From: Morris, Gouverneur
To: Commissaries of the French Treasury



Gentlemen,
Paris 30th. July 1792

I did not receive until yesterday yours of the twenty eighth instant. I will proceed to the examination of the account enclosed in it immediately. We have money at Amsterdam; if you chuse to receive it there, be so kind as to inform me, and of the person to whom it is to be paid. It will be necessary in that case to fix a rate of exchange, and in order to avoid unnecessary delay, I pray you to state the rate at which you are willing to receive it. If the same is convenient, I will write in consequence to make the payments to your agents if not, I will take measures to pay you here.
I observe the note you transmit of losses on the purchase of specie. The United States desire to discharge their debt honorably. We are now actually paying specie in America for supplies to St. Domingo, and I shall agree to liberal terms for the sums which may be appropriated in that manner, notwithstanding the loss which we sustain thereby. I will write also my idea of the compensation to be made for such injury as you may sustain by the depreciation of your assignats, and doubt not that I shall be authoriz’d to act liberally. These objects will require time, and come properly into notice at a future day. That which more immediately presses, is to supply the treasury in the present moment, and with the smallest possible delay, in which you may rely on my utmost exertions.
Gouverneur Morris



Messrs. les Commissionairesde la Tresorie Nationale
}
Paris



